Citation Nr: 1433296	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  11-03 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, also claimed as secondary to a service-connected back disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active duty from December 1974 to October 1976.

This matter is on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In September 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript is of record.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in August 2004, the RO continued the denial of the Veteran's claim for service connection for PTSD.

2.  Evidence received since the August 2004 rating decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for an acquired psychiatric disorder, to include PTSD.

3.  The Veteran's psychiatric disorder, diagnosed as depression with psychotic features, is as likely as not related to his active service or a service-related disability.


CONCLUSIONS OF LAW

1.  The August 2004 denial of service connection for PTSD final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).
 
2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for an acquired psychiatric disorder, currently diagnosed as depression with psychotic features, have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this decision, the Board reopens and grants the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder which constitutes a complete grant of the benefits sought on appeal.  No discussion of VA's duty to notify or assist is necessary.

II. New and Material Evidence

The Veteran previously sought service connection for PTSD.  He filed his original claim of entitlement to service connection in June 2001.  An August 2002 decision denied the Veteran's PTSD claim on the bases that there was no current diagnosis of PTSD or medical opinion that related any psychiatric disorder to his service.  An August 2004 decision more recently denied the Veteran's claim on the basis that the Veteran failed to submit new and material evidence in support of his claim.  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b).  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).

Since the August 2004 rating decision, newly-received evidence includes a May 2010 VA PTSD examination report and December 2010 addendum opinion which relate the Veteran's depression with psychotic features to his service-connected back disability.  The May 2010 VA examination report and December 2010 addendum are new and material in that it raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).   Accordingly, this claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Further, as the RO has considered this matter on the merits, the Board may proceed to the merits without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

III.  Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (2013).  Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

On VA mental disorders examination in May 2010, the VA examiner diagnosed depression with psychotic features.  The examiner opined that it is more likely than not that the Veteran is depressed about his back condition.  The examiner also stated that the Veteran suffered from psychotic symptoms the cause of which is at least as likely as not related to his depression partly due to his service-connected back disability.  In a December 2010 addendum, the examiner opined that the Veteran's depression with psychotic features, not otherwise specified, is not proximately due to or a result of the service-connected back disability.  However, she also opined that the Veteran's depressive symptoms are at least as likely as not related to his chronic back condition.  She further opined that the Veteran's psychotic features are related to his depression, but "not that portion of his depression that is caused by the back condition."  The Board is precluded from differentiating between symptomatology attributed to a non-service connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board will thereby attribute all the Veteran's psychotic symptoms to his now service-depression which the examiner opined is related to his service-connected back disability.  See, 38 C.F.R. § 3.310 (2013).

Thus, in light of the favorable VA medical opinion and resolving all reasonable doubt in favor of the Veteran, the Board finds that entitlement to an acquired psychiatric disorder is granted.  38 C.F.R. § 5107(b) (West 2002).  Accordingly, service connection for the Veteran's acquired psychiatric disorder, currently diagnosed as depression with psychotic features, is warranted.  38 U.S.C.A. §§ 1110 1131, 5107(b);38 C.F.R. §§ 3.303, 3.310.


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  

Service connection for an acquired psychiatric disorder, currently diagnosed as depression with psychotic features, is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


